Citation Nr: 9923922	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for nicotine dependency 
due to smoking.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral asbestos pleural plaques.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Togus Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a July 1999 statement in support of claim, the veteran 
indicated that he no longer wished to pursue the issue of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
chronic pulmonary or psychiatric condition secondary to an 
MRI scan.  As the veteran has withdrawn this issue from 
appellate status, the Board will not address them.  


FINDING OF FACT

There is no competent medical evidence of record showing a 
diagnosis of nicotine dependence.


CONCLUSION OF LAW

The claim of entitlement to service connection for nicotine 
dependence due to smoking is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is contending that he is currently nicotine 
dependent as a result of inservice smoking.  He claims that 
he acquired an addiction to cigarette smoking while in the 
military.

Under pertinent law and VA regulations, service connection 
may be granted if the greater weight of the evidence 
establishes that nicotine dependence was incurred in service, 
or was manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303(a), 3.307, 3.309; VA O.G.C. Prec. 
Op. No. 19-97 (May 13, 1997).  Notwithstanding the lack of a 
diagnosis of nicotine dependence during service or within one 
year thereafter, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that nicotine dependence was incurred in service. 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In January 1993, VA General Counsel held that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VA O.G.C. Prec. Op. No. 
2-93 (Jan. 13, 1993) (citing 38 C.F.R. § 3.303(d)).  The 
General Counsel further held that the determination as to 
whether nicotine dependence may be considered a disease for 
compensation purposes is essentially an adjudicative matter 
to be resolved by adjudicative personnel based on accepted 
medical principles.  The opinion also noted in passing that, 
if nicotine dependence were considered a disease for 
compensation purposes, such dependence began in service, and 
resulting tobacco use led to disability, then the issue was 
whether secondary service connection could be established for 
that disability pursuant to 38 C.F.R. § 3.310(a).  The 
threshold question concerning secondary service connection of 
tobacco-related disability or death is whether nicotine 
dependence may be considered a disease within the meaning of 
the veterans' benefit laws.  VA O.G.C. Prec. Op. No. 2-93, 
Paras. 2-4.  

The General Counsel revisited these issues in VA O.G.C. Prec. 
Op. No. 19-97 (May 13, 1997).  Taking up where VA O.G.C. 
Prec. Op. No. 2-93 left off, it was noted that VA's Under 
Secretary for Health, in a May 1997 memorandum, stated that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  The VA General Counsel continued that 
secondary service connection could be established only if a 
veteran's nicotine dependence arising in service and 
resulting in tobacco use is the proximate cause of the 
disability or death.  See VA O.G.C. Prec. Op. No. 19-97, 
para. 3, and its discussion of proximate cause.  A subsequent 
event, or "intervening" cause, may interrupt the causal 
connection between an event or circumstances and subsequent 
incurrence of disability or death.  Id. at para. 4 (citing as 
an example Bludworth Shipyard, Inc. v. Lira, 700 F.2d 1046, 
1051-52 (5th Cir. 1983)).  

The VA General Counsel indicated that assuming VA 
adjudicators adopt the Under Secretary for Heath's conclusion 
that nicotine dependence may be considered a disease for 
compensation purposes, then the two principal questions for 
adjudication of claims for benefits for tobacco-related 
disability or death secondary to nicotine dependence are: (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) whether nicotine dependence which arose 
during service may be considered the proximate cause of 
disability or death occurring after service.  The General 
Counsel noted that with regard to the first question, 
the determination of whether a veteran is dependent on 
nicotine, this is a medical issue.  VA O.G.C. Prec. Op. No. 
19-97 (citing American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition, 181, 
243-45 (1994) (DSM-IV) (defining nicotine dependence as "a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, including tolerance 
despite use of substantial amounts of nicotine, persistent 
desire or unsuccessful efforts to cut down or control 
nicotine use, and continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or physiological 
problem that is likely to have been caused or exacerbated by 
nicotine").  

Thus, the General Counsel held that (1) assuming nicotine 
dependence may be considered a disease, (2) the veteran 
acquired a dependence on nicotine while in service, and (3) 
said dependence was the proximate cause of disability 
or death resulting from the use of tobacco products by him, 
then service connection should be established on a secondary 
basis.  VA O.G.C. Prec. Op. No. 19-97 (May 13, 1997).  The 
General Counsel reiterated that the answers to these 
dispositive questions must be determined by adjudication 
personnel applying established medical principles to the 
facts of the particular case in question.  The General 
Counsel also indicated, on the issue of proximate cause, that 
if it is determined a veteran continued to use tobacco 
products following service as result of nicotine dependence 
in service, then adjudicative personnel must consider whether 
there is a supervening cause of the claimed disability or 
death which severs the causal connection to the service-
acquired nicotine dependence.  Such supervening causes were 
said to include sustained remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents after being 
discharged from the military.  Id.  

In response to the General Counsel's holdings and the views 
expressed by the Under Secretary for Health, the acting VA 
Under Secretary for Benefits indicated in a July 1997 letter 
to ROs and VAMCs that nicotine dependence is such a disease.  
The acting Under Secretary for Benefits noted that each 
decision must specifically address the remaining two 
elements, i.e., whether the veteran acquired a dependence on 
nicotine in service and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him.  

A review of the record demonstrates that at the time of a May 
1992 pulmonary function test, the veteran reported that he 
quit smoking three months earlier, having had a pack a day 
habit for forty two years prior to quitting.  In May 1993, 
the veteran requested service connection for asbestosis.  

At the time of an August 1993 VA examination, the veteran 
reported that he had started smoking at the age of 14.  He 
denied having a history of shortness of breath until about 
two years ago.  He reported having had chronic and 
progressive problems with dyspnea on exertion since that 
time.  He noted that he had had a mild smoker's cough but 
that this had diminished since he stopped smoking.  X-rays of 
the chest revealed multiple pleural plaques, bilaterally, 
with the most likely diagnosis being asbestosis. 

In his November 1993 notice of disagreement and his January 
1994 substantive appeal, the veteran noted that smoking could 
serve as a basis for service-connected disability 
compensation.  

At the time of an April 1996 VA examination, it was again 
noted that the veteran had a 45 year history of smoking but 
that he had stopped several years ago.  Following 
examination, the examiner indicated that the veteran suffered 
shortness of breath which was essentially unexplained.  

In a June 1996 letter, the veteran noted that he smoked a 
pack of cigarettes a week until he was 22 when he began 
smoking more heavily.  

At the time of a May 1997 VA examination, the veteran 
reported that he smoked one pack of cigarettes per day from 
age 22 to age 58.  The examiner indicated that spirometry 
testing performed at that time did not support any disability 
on a pulmonary basis.  

At the time of a September 1998 VA examination, the veteran 
reported that he was an ex-smoker with a thirty five pack per 
year history.  The veteran noted having dyspnea with minimal 
exertion and difficulty going up one flight of stairs.  He 
denied having a cough.  He also indicated that he had no 
sputum production or hemoptysis.  He further denied having 
any wheezing or chest tightness.  He also noted that he had 
not been hospitalized for this condition and that he was not 
on home oxygen.  Pulmonary function testing revealed 
restrictive disease likely due to COPD and asbestosis, with 
the effect of the asbestosis likely being minimal.  A 
diagnosis of asbestos pleural plaque disease was rendered.  

There is no doubt that the veteran smoked in service and 
there is ample lay evidence indicating that he smoked 
continuously until approximately 1992.  However, as applied 
to the facts in this case, the medical evidence of record 
indicates that no medical professional ever diagnosed the 
veteran with nicotine dependence.  In particular, the service 
medical records are devoid of any reference to the use of 
tobacco products, much less nicotine dependence.  Moreover, 
there is no medical evidence of nicotine dependence in the 
more than three decades between the veteran's service and the 
present time.  

While the lay evidence attesting to his continual smoking 
since service and inability to cease smoking, suggest "a 
maladaptive pattern of nicotine use", that conduct cannot 
take the place of a definitive diagnosis of nicotine 
dependence by qualified medical personnel.  A smoking habit, 
which is essentially what is proved by this evidence, is not 
the same as a medical diagnosis of nicotine dependence.  The 
veteran has stated that he was dependent on nicotine.  
Generally, statements prepared by lay persons who are 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  A 
layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno, 5 Vet. App. at 469.  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu, 2 Vet. App. at 494-95.  The record does 
not indicate that the appellant has the requisite medical 
expertise necessary to render a medical diagnosis of nicotine 
dependence.  Therefore, these lay statements cannot form the 
basis of competent medical evidence of such a diagnosis.  

The appellant has not met his burden as to the initial 
element of a well-grounded claim, i.e., competent medical 
evidence showing a diagnosis of nicotine dependence.  See 
Caluza, 7 Vet. App. at 506.  Moreover, even if the claims 
file were to contain such medical evidence, it also lacks any 
competent medical evidence linking nicotine dependence to 
active service.  See Id.  Because the claim is not well 
grounded, the VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  


ORDER

Service connection for nicotine dependence is denied.  


REMAND

Service connection is presently in effect for bilateral 
asbestos-related pleural plaques, which has been assigned a 
noncompensable disability evaluation. 

The schedular criteria for respiratory disabilities were 
changed effective October 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
service-connected asbestos-related pleural plaques must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

While the Board notes that the RO considered the new criteria 
and informed the veteran of these in its July 1998 
supplemental statement of the case, the test results 
available to the RO for review did not cover all the 
requirements necessary for determining whether an increased 
evaluation was warranted.  Specifically, the Board notes that 
neither the diffusion capacity of carbon monoxide, single 
breath (DLCO (SB)) nor the maximum oxygen consumption 
results, necessary for determining whether a 60 percent 
evaluation is warranted, were available for review, nor does 
it appear that these tests were performed.

In regard to the rating criteria in effect prior to October 
7, 1996, the veteran's disability was ratable by analogy to 
pneumoconiosis under 38 C.F.R. § 4.97, Diagnostic Code 6802 
(1996) of the Rating Schedule.  Under Diagnostic Code 6802 
(1996), a 10 percent evaluation was warranted where the 
condition is definitely symptomatic with pulmonary fibrosis 
and moderate dyspnea on extended exertion.  A 30 percent 
evaluation required moderate symptoms with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion 
which is confirmed by pulmonary function tests.  A 60 percent 
evaluation was warranted for severe pneumoconiosis with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.

Under the new code, which specifically designates Diagnostic 
Code 6833 as relating to asbestosis, Forced Vital Capacity 
(FVC) less than 50-percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy warrants a 100 percent rating.

FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation warrants a 60 percent rating.

FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 
65-percent predicted warrants a 30 percent rating.

FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 
80-percent predicted warrants a 10 percent rating.  38 
C.F.R.§ 4.97, Diagnostic Code 6833.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any respiratory disorder 
since October 1998.  After obtaining the 
proper authorization from the veteran, 
the RO should obtain and associate with 
the claims folder copies of treatment 
records from those facilities identified 
by the veteran which have not already 
been associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA pulmonary examination in order 
to determine the nature and severity of 
his service-connected bilateral asbestos 
pleural plaques.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
It is essential that the pulmonary 
function study contains the full range of 
results necessary to rate the disability 
under the revised diagnostic criteria 
(FVC, DLCO (SB), maximum oxygen 
consumption).  The presence or absence of 
cor pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy should be 
documented.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
increased evaluation for bilateral 
asbestos pleural plaques under both the 
old and new criteria.  Review should 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1) (1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







